                 1
                 2
                 3
                 4                                 UNITED STATES DISTRICT COURT
                 5                                        DISTRICT OF NEVADA
                 6                                                     ***
                 7    ROBERT JOHNSON,                                          Case No. 2:15-CV-2425 JCM (DJA)
                 8                                             Plaintiff(s),                    ORDER
                 9            v.
               10     WHIRLPOOL CORPORATION,
               11                                          Defendant(s).
               12
               13            Presently before the court is the matter of Johnson v. Whirlpool Corporation, case no. 2:15-
               14     cv-02425-JCM-DJA.
               15            On August 8, 2019, the parties filed a notice of settlement and stipulation to continue trial.
               16     (ECF No. 109). In light of the settlement reached in this action, the court will deny plaintiff’s
               17     pending motion in limine (ECF No. 84) without prejudice to plaintiff’s ability to renew the motion
               18     should the settlement not materialize.
               19            Accordingly,
               20            IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that plaintiff’s motion in
               21     limine (ECF No. 84) be, and the same hereby is, DENIED, without prejudice.
               22            IT IS FURTHER ORDERED that, in accordance with the parties’ notice of settlement and
               23     stipulation to continue trial, the parties shall file a stipulation of dismissal with prejudice on or
               24     before September 23, 2019.
               25            IT IS SO ORDERED.
               26            DATED August 6, 2019.
               27
                                                                      __________________________________________
               28                                                     UNITED STATES DISTRICT JUDGE

James C. Mahan
U.S. District Judge
